Title: To George Washington from Brigadier General William Maxwell, 25 June 1778
From: Maxwell, William
To: Washington, George


                    
                        Sir
                        Hights Town [N.J., 25 June 1778] 9 oclock P.M.
                    
                    My Troops is all got into Quarters and I have Just now received a letter from Major Bloomfield of my Brigade who I sent to bring me crtain Intiligence Viz. he says he was at Mr Edwd Taylors in upper Freehold he dates at 7 P.M.
                    He was within ¼ of a mile of their light Horse they on one hill and he on another the Enemy had Pitched their Tents at his first going there he now ashures me that they have struck their ten[t]s and left the light Horse to make up fires while the others is gone off Doctor Witherspoon Junr has been on their right, Flank all day Confirms what the other wrotes but thinks that the moving of the rear might bee a faint as he came down from the Front he saw no⟨thing⟩ there He says they are advenced from Allen Town 12 miles on the road to Munmoth Court house that is their Front I am with in 6 miles of them I hope to be along side of them tolerable early to morrow. I have a smal party on the Enemys rear & two Capts. and a Major on their right and rear who says the Dezertion that way is Emence Major Bloomfield says their rear to day marched in much disorder and left a number of their Cattle on the road I emajin they must have put a number of Men in their waggons as the day was immencely hott I find the Enemys Rout is not so much in my rear as I at first thought I am your Excellency’s Most obedt Humle servt
                    
                        Wm Maxwell
                    
                 